Citation Nr: 1300174	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-37 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating in excess of 50 percent for bipolar disorder.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) a Regional Office (RO) in Roanoke, Virginia, because the Veteran is a VA employee.  The appeal is certified by the RO in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In October 2009, the Veteran filed a claim for increased disability rating in excess of 50 percent for the service-connected bipolar disorder.  Review of the record indicates the Veteran was last afforded a VA examination of his bipolar disorder in March 2009.  

In an August 2012 letter, the Veteran wrote that he continued to receive ongoing VA treatment for his psychiatric symptoms.  According to his report, one of his VA doctors recently suggested the bipolar disorder prevented him from returning to work, suggesting an increase in the severity of this disorder.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  For this reason, the Board finds a remand is required to determine the current state of impairment to the Veteran resulting from his service-connected disability.  

The Veteran's VA treatment records were last requested in July 2010.  He has reported ongoing VA outpatient treatment since that time for bipolar disorder, as noted above.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b) (West 2002).  Therefore, remand is required to acquire more recent pertinent VA treatment records.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from July 2010 from the VA medical center(s) from which the Veteran receives treatment for bipolar disorder.  If no such records are available, that fact must be noted for the record.  

2.  Schedule the Veteran for a VA mental disorders examination to assist in determining the current degree of impairment resulting from the service-connected bipolar.  The relevant documents in the claims files should be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's psychiatric history and his reported symptoms.  The examination report should note the severity of the Veteran's psychiatric disorder in terms conforming to the applicable rating criteria, including assessment of occupational and social impairment caused by specific symptoms.  A Global Assessment of Functioning (GAF) score should be provided.  The examiner should provide the rationale for all opinions expressed.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran the full opportunity to supplement the record, adjudicate the claim for an increased rating for bipolar disorder in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

